DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-9, 13-15 are  allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on April 26, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the plurality of first quantum dots are a plurality of red quantum dots; a second layer, further away from the light source than the first layer and comprising a plurality of second quantum dots, wherein the plurality of second quantum dots are a plurality of cyan quantum dots; a third layer, disposed between the first layer and the second layer and comprising a plurality of third quantum dots, wherein the plurality of third quantum dots are a plurality of green quantum dots; and a fourth layer, disposed between the first layer and the third layer and comprising a plurality of fourth quantum dots, wherein the plurality of fourth quantum dots are a plurality of yellow quantum dots, wherein an emission wavelength of the plurality of first quantum dots is longer than an emission wavelength of the plurality of third fourth quantum dots, the emission wavelength of the plurality of fourth quantum dots is longer than an emission wavelength of the plurality of third quantum dots, and the emission wavelength of the plurality of third quantum dots is longer than an emission wavelength of the plurality of second quantum dots”, as recited in independent claim 1.
Claims 6-9, 13-15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811